In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00537-CR
____________

ALI KAFI FORD, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 886448



 
MEMORANDUM  OPINION
          Appellant pleaded not guilty to murder.  After a bench trial, the court found
him guilty and assessed punishment at confinement for life.  We affirm.
 
 
Legal Sufficiency
          In his sole point of error, appellant contends that the evidence is legally
insufficient to support his conviction.
          The standard of review for legal sufficiency is to view the evidence in the light
most favorable to the conviction and determine whether any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt. 
Johnson v. State, 23 S.W.3d 1, 7 (Tex. Crim. App. 2000).  
          Tony Ray Robinson was the single eyewitness in this case.  He testified that he
was ten feet away when he saw appellant stab the complainant in the neck.  Robinson,
a long-time drug user, admitted to using drugs and drinking alcohol the night before
the incident.  Appellant contends that Robinson was not a credible witness; therefore,
the evidence is legally insufficient to support his conviction.  
          During a bench trial, the trial court is the exclusive judge of the credibility of
the witnesses and the weight to be given to their testimony.  Adelman v. State, 828
S.W.2d 418, 421 (Tex. Crim. App. 1992).  The testimony from a single eyewitness
may be sufficient to support a conviction.  Bowden v. State, 628 S.W.2d 782, 784-85
(Tex. Crim. App. 1982).  Accordingly, we hold that the evidence was sufficient to
support the conviction in this case.
          The sole point of error is overruled.  
Conclusion
          We affirm the judgment of the trial court.



                                                                                  Adele Hedges
                                                                                  Justice

Panel consists of Justices Hedges, Nuchia, and Keyes.

Do not publish.  Tex. R. App. P. 47.2(b).